DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 17, 2022 has been entered.
REASONS OF ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  claims 1-24 are allowed.
Claim 1 recites “an uninterruptible power supply unit for subsea applications comprising: a flow battery including: at least one flow battery module including at least a negative electrode cell and a positive electrode cell,  a first electrolyte storage tank connected to the negative electrode cell to provide the negative electrode cell with a first electrolyte, a second electrolyte storage tank connected to the positive electrode cell to provide the positive electrode cell with a second electrolyte; at least one electrolyte pressure compensator, connected to the first electrolyte storage tank and connected to the second electrolyte storage tank, respectively, and configured to provide pressure balancing between an ambient medium surrounding the at least one electrolyte pressure compensator at a pressure of about 300 bar and first electrolytes and second electrolytes inside the first electrolyte storage tank and inside the second electrolyte storage tank, respectively; and a main enclosure, filled with a dielectric fluid, the flow battery being housed in the main enclosure, immersed in the dielectric fluid; wherein at least one end of the first electrolyte  storage tank, the second electrolyte storage tank and the at least one electrolyte pressure compensator are outside the main enclosure ”. 
The closest prior art Li et al., (US 20160006052)  discloses a redox flow battery system, the redox flow battery includes anolyte and catholyte tank assemblies (first and second electrolyte storage tanks ) , and operates by circulating the anolyte and the catholyte (first and second electrolytes)  from their respective tanks into the electrochemical cells, each electrochemical cell  includes a positive and negative electrode. Li further discloses a gas management system (electrolyte pressure compensator) including  a gas transfer device provides a means to equalize the pressure between the anolyte and catholyte tanks, to manage the gases generated in the redox flow battery. Li further discloses the redox flow battery includes a container (main enclosure) that houses all of the components of the battery including the anolyte and catholyte tank assemblies and the stacks of electrochemical cells.  
Li does not disclose the container (main enclosure) is filled with a dielectric fluid, the flow battery being housed in the main enclosure immersed in the dielectric fluid.  Li does not disclose the gas management system (electrolyte pressure compensator) is configured to provide pressure balancing between an ambient medium surrounding the at least one electrolyte pressure compensator at a pressure of about 300 bar and first electrolytes and second electrolytes inside the first electrolyte storage tank and inside the second electrolyte storage tank, respectively. No other prior art alone or in combination teaches or suggest  modification wherein  at least one of the first electrolyte storage tank, the second electrolyte storage tank  and the at least one  electrolyte pressure compensator are outside the main enclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722                       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722